DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group and species is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 17-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/10/2020.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yunan (4424747) in view of Julian (3753811).



    PNG
    media_image1.png
    406
    851
    media_image1.png
    Greyscale














Julien discloses igniter charges known for use in delay devices that includes titanium, manganese dioxide, and polytetrafluoroethyelene (claim 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was made and/or filed to use the charges as described by Julian as the base charge (meets output charge) and priming charge (meets input charge) of Yunan since Julian suggests that this mixture can be used with a similar igniting device with ignition time delays.

Regarding claims 3 and 4, the combination of the above references results in the base charge(meets output charge) and priming charge(meets input charge) being the same composition.   It is also obvious vary the parameters such as the weights to achieve the claimed properties.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 5, Julian discloses the metal oxide as manganese dioxide (claim 1).
Regarding claims 6-8, Julian disclose polytetrafluorethylene (meets claimed binder limitation as shown by claim 7) and includes amounts at 30 % (claim 1).  With respect to the overlapping ranges, it has been held that even a slight overlap between the prior art and claimed ranges establishes a prima facie case of obviousness. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).
Regarding claim 9, Julian disclose titanium in amounts ranging from 15-70 % (claim 1).  With respect to the overlapping ranges, it has been held that even a slight 
Regarding claim 10, Julien discloses igniter charges known for use in delay devices that includes titanium, manganese dioxide, and polytetrafluoroethyelene (claim 1).
Regarding claim 11, Julien discloses igniter charges known for use in delay devices that includes titanium, manganese dioxide, and polytetrafluoroethyelene (claim 1).  It is also obvious vary the parameters such as the weight ratios to achieve the claimed properties.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Claims 1 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yunan (4424747) in view of Julian (3753811) in view of Rose (3726730).
Regarding claim 1, Yunan discloses a delay device (fig. 1) that includes an initiator such as a percussion sensitive primer (element 10), base charge(meets output charge)(element 12), priming charge(meets input charge)(element 13), and delay charge (col. 2, lines 45-62).  Yunan does not describe a headspace but a space is 
Julien discloses igniter charges known for use in delay devices that includes titanium, manganese dioxide, and polytetrafluoroethyelene (claim 1).
Rose describes a known delay charge that includes tungsten and manganese dioxide (col. 2, lines 54-70).
It would have been obvious to one having ordinary skill in the art at the time the invention was made and/or filed to use the delay charges as described by Rose in place of the delay charge of Yunan since Rose suggests that this mixture can be used as a delay charge.  It is also obvious to use the charges as described by Julian as the base charge(meets output charge) and priming charge(meets input charge) since Julian suggests that this mixture can be used with an igniting device with ignition time delays.
Regarding claims 12 and 13, Rose describes a known delay charge that includes tungsten and manganese dioxide (col. 2, lines 54-70).
Regarding claim 14, Yunan discloses that the case is made of metal (col. 5, lines 50-55 and Fig. 1, element 8).
Regarding claim 15, Yunan shows the space between elements 9 and 16 as sealed or closed, there are no openings to the exterior of the case.
Claims 1 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yunan (4424747) in view of Julian (3753811) and Corren (3429260).
Regarding claim 1, Yunan discloses a delay device (fig. 1) that includes an initiator such as a percussion sensitive primer (element 10), base charge(meets output charge)(element 12), priming charge(meets input charge)(element 13), and delay 
Julien discloses igniter charges known for use in delay devices that includes titanium, manganese dioxide, and polytetrafluoroethyelene (claim 1).
Corren discloses an initiator device that uses a casing made of a different metal than another portion of the device (col. 2, lines 3-10).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made and/or filed to use different metals for different parts of the device disclosed by Yunan since Corren suggests that it is known to use different metals for different parts of an initiator device.  It is also obvious to use the charges as described by Julian as the base charge(meets output charge) and priming charge(meets input charge) since Julian suggests that this mixture can be used with an igniting device with ignition time delays.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AILEEN BAKER FELTON whose telephone number is (571)272-6875.  The examiner can normally be reached on Monday 9-5:30, Thursday 11-3, Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AILEEN B FELTON/Primary Examiner, Art Unit 1734